Citation Nr: 1030452	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  06-11 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

1.  Entitlement to a disability rating in excess of 30 percent 
from August 24, 2004 to October 26, 2005, and from January 1, 
2006 to May 8, 2007, in excess of 50 percent from May 9, 2007 to 
September 23, 2007, and in excess of 70 percent from November 1, 
2007, forward, for service-connected posttraumatic stress 
disorder (PTSD) with depressive disorder.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from February 1966 to February 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2009, the Veteran was afforded a personal hearing before 
a Veterans Law Judge.  A transcript of the hearing is of record.  

In June 2009, the Board denied the Veteran's claim and he 
appealed the decision to the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court").  In March 2010, the 
Court granted a Joint Motion for Remand and vacated the June 2009 
Board decision.  The Court then remanded the matter to the Board 
for action consistent with the March 2010 Court order.

The Veterans Law Judge who conducted the April 2009 hearing has 
since retired from the Board.  The Veteran was offered the 
opportunity to testify at another hearing with a Veterans Law 
Judge who will decide his appeal, but in a May 2010 response, he 
declined.

The Veteran was granted a temporary total disability rating for 
PTSD with depressive disorder from October 27, 2005 to December 
31, 2005 and from September 24, 2007 to October 31, 2007.  As 
this is the highest disability rating allowed, entitlement to an 
increased rating for this time period is not currently before the 
Board.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From August 24, 2004 to October 26, 2005, the Veteran's 
service-connected PTSD with depressive disorder is manifested by 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks.

2.  From January 1, 2006 to September 23, 2007, the Veteran's 
PTSD with depressive disorder is manifested by occupational and 
social impairment, with reduced reliability and productivity.

3.  From November 1, 2007, forward, the Veteran's PTSD with 
depressive disorder is manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  From August 24, 2004 to October 26, 2005, the schedular 
criteria for the assignment of a disability evaluation in excess 
of 30 percent for PTSD with depressive disorder were not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Codes 9440, 9411 (2009).

2.  From January 1, 2006 to September 23, 2007, the schedular 
criteria for the assignment of a disability evaluation of 50 
percent, but not higher, for PTSD with depressive disorder have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Codes 9440, 9411 (2009).

3.  From November 1, 2007, forward, the schedular criteria for 
the assignment of a disability evaluation in excess of 70 percent 
for PTSD with depressive disorder were not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 
9440, 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the disability 
from the point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any doubt regarding the extent of 
the disability in the veteran's favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes in 
severity, it is necessary to consider the complete medical 
history of the veteran's disability. Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, where an increase in the level of 
a service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Nevertheless, a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007). 

Service connection for PTSD was granted in the November 1991 
rating decision on appeal and a 10 percent disability rating was 
assigned, effective April 18, 1991.  The Veteran submitted a 
claim for increased rating in December 2004.  In the May 2005 
rating decision on appeal, the RO continued the 10 percent 
disability rating.  In January 2006, the RO granted an increased 
rating of 30 percent, effective August 24, 2004 and a temporary 
total evaluation for inpatient hospital treatment, effective 
October 27, 2005 to December 31, 2005; the 30 percent rating was 
then continued effective from January 1, 2006.  In December 2007, 
the RO assigned an increased rating of 50 percent for the 
Veteran's PTSD, effective May 9, 2007 and a temporary total 
evaluation for inpatient hospital treatment, effective September 
24, 2007 to October 31, 2007; the 50 percent rating was then 
continued effective from November 1, 2007.  In November 2008, the 
RO granted a 70 percent disability rating, effective November 1, 
2007.

The Veteran's service-connected PTSD is currently rated under 38 
C.F.R. § 4.130, Diagnostic Code 9411.  Anxiety disorders, which 
include PTSD, are rated under the criteria set forth in 
Diagnostic Code 9440.  Under this criteria, a 100 percent rating 
is warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships. 

A 50 percent evaluation is warranted when occupational and social 
impairment is found with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 30 percent evaluation is warranted when there is occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. 
§ 4.126.

The symptoms recited in the criteria in the rating schedule for 
evaluating mental disorders are "not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's service-
connected mental condition that affect the level of occupational 
or social impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).

A GAF score of 11 to 20 indicates that there is some danger of 
hurting oneself or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement), an 
occasional failure to maintain minimal personal hygiene, or gross 
impairment in communication.

A GAF of 21 to 30 is defined as behavior considerably influenced 
by delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriate, suicidal preoccupation) or an inability to 
function in almost all areas (e.g., stays in bed all day, no job, 
home or friends).

A GAF of 31 to 40 is assigned where there is "some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, neglects 
family, and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.

Use of terminology such as "moderate" by VA examiners or other 
physicians, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

In January 2005, the Veteran was afforded a VA examination for 
his claim for an increased rating for PTSD.  The Veteran reported 
that he had not worked since the early 1970s and had mostly taken 
care of his father since his mother died.  He spent his day 
waking up at 5:30 am and would walk to the liquor store where he 
would spend some time with his friends.  He would return home in 
the afternoon and watched TV, then possibly go to the gym or 
prepare supper, and watch more TV or read before going to bed 
around 1 am.  The Veteran complained about trouble sleeping and 
had feelings of sadness and helplessness due to lack of money.  
He had a fair amount of shame regarding his lack of productivity 
and had thoughts about suicide with no active plan.  He reported 
having friends, but they do not do much, and enjoyed going to the 
gym and was interested in playing chess.  He had a good 
relationship with his daughter and son.  The Veteran admitted to 
drinking on a daily basis.  Mental status examination revealed 
goal-directed and normal speech, affect isolated from thought 
content, appropriate expressions confined to sadness, and normal 
thought processes.  He had passive suicidal ideation with no 
eminent plan and no homicidal ideation.  The Veteran was fully 
oriented, memory was intact, and judgment seemed adequate for the 
situation.  The examiner found that the Veteran's PTSD was not as 
much of a problem as his alcohol use and stated that the Veteran 
was an active alcoholic at that point.  The Veteran was diagnosed 
as having PTSD and alcohol dependence and was assigned a GAF 
score of 60 for PTSD and 54 for alcohol dependence with a 
combined GAF score of 54 due to poor sleep, irritability, social 
isolation, hopelessness, and helplessness.  

In a statement dated September 2005, the Veteran complained of 
having disturbed sleep patterns due to nightmares and cold 
sweats, flashbacks, problems maintaining work, and inability to 
trust anyone unrelated to him.

Post-service VA treatment records show that the Veteran received 
VA treatment for his PTSD symptoms.  In September 2005, the 
Veteran sought treatment for trouble sleeping.  He stated that he 
discontinued alcohol and drug use for two months and since then 
he had trouble sleeping at night.  Mental status examination 
revealed that the Veteran was fully oriented with normal speech, 
language intact, mood euthymic, normal thought processes, no 
unusual thought processes, good insight and judgment, and no 
suicidal ideation.  The Veteran's affect was blunted, restricted, 
and constricted, he had illusions in the peripheral vision, and 
heard low grade indiscernible mumbling in quiet settings.  The 
examiner noted that the Veteran was easily aroused from sleep and 
had problems with concentration, hypervigilance, and startle 
response.  The Veteran reported being thrown out of four colleges 
due to difficulty concentrating, sitting still, and respecting 
authority.  He also reported having no social system, though he 
lived with his adult daughter and grandchild.  The Veteran was 
diagnosed as having PTSD and alcohol use in early sustained 
remission and was assigned a GAF score of 45.  From October 2005 
to November 2005, the Veteran was admitted for wanting to commit 
suicide.  On admission, he was assigned a GAF score of 30 and on 
discharge, he was assigned a GAF score of 50.  

The Veteran underwent a private psychological assessment in 
February 2007 by Dr. D.B. in order to receive vocational services 
from the Colorado Department of Human Services.  The Veteran 
reported that since returning from Vietnam, he has often not 
worked and the jobs he did work were short term.  It was unclear 
how the Veteran supported himself and he lived in many states and 
Canada.  He had difficulty maintaining stability, but did manage 
to complete several years of college.  He had also been in semi-
homeless or homeless situations at different times and abused 
marijuana and drank.  The Veteran reported symptoms of nightly 
nightmares, intrusive memories, and flashbacks since returning 
from Vietnam.  He also was hypervigilant and had exaggerated 
startle response.  He complained of having symptoms of social 
isolation, inability to trust others, and problems with 
concentration, attention, distractibility, and memory.  Following 
testing, the Veteran was found to have PTSD, dysthymia, and 
alcohol and marijuana dependence.  The examiner stated that the 
Veteran's effectiveness was undermined by hypervigilance, 
intrusive memories, and difficulty in relationships.  He also had 
a great deal of difficulty in social situations and responded 
inappropriately to most problems he encountered.  He was likely 
to have a great deal of difficulty forming the kinds of 
relationships needed to retain employment.  The Veteran did 
express interest in working and supporting himself.  He was self-
medicating and had emotional problems with depression, self-
esteem, self-confidence, confusion, inadequacy, hopelessness, 
anger, irritability, and alienation.

In a March 2007 statement, the Veteran complained that his PTSD 
problems were continuous and severe.  He stated that his symptoms 
included almost nightly nightmares, cold sweats, howling, and 
intrusive thoughts including thoughts of killing others or 
himself.  He also complained of having flashbacks, panic attacks, 
constant worrying, and problems with relationships.  He stated 
that he was married in 1972 and divorced in 1974 and had not had 
a meaningful relationship since.

The Veteran was afforded a VA examination in May 2007.  It was 
noted that the Veteran's VA treatment included counseling and 
medication management.  At that time, the Veteran complained of 
being unable to focus on work and had been fired from a job the 
previous year for missing too many days of work.  He had been 
homeless, but was living in subsidized housing at that time.  The 
Veteran reported that he quit drinking for two years, but did 
smoke marijuana occasionally to help him sleep.  The Veteran 
stayed home mostly and would do some crossword puzzles or watch 
TV.  His primary friend was his four year old niece whom he 
watched three afternoons per week.  He had little appetite for 
food and ate about one meal each day.  The Veteran's reported 
symptoms included hyperarousal, reexperiencing, avoidance 
behavior, and problems sleeping including nightmares.  He had 
once struck his ex-girlfriend in the middle of the night.  The 
Veteran was also severely depressed and had not attempted to hurt 
himself, but had thoughts of provoking police to kill him.  
Energy, interest, motivation, memory, and concentration levels 
were all very low.  He denied auditory or visual hallucinations, 
but did have peripheral illusions of shadows at times.  Mental 
status examination revealed extremely depressed affect and 
decreased psychomotor activity.  The Veteran's mood was depressed 
and memory and concentration were poor.  The examiner noted that 
the Veteran was able to maintain minimal activities of daily 
living including personal hygiene.  Some worsening of his 
condition secondary to depressive symptoms was found.  His 
thought processes and communication were impaired by difficulties 
with short-term memory and concentration.  Social functioning was 
impaired by isolation and high anxiety level while interacting 
with others.  The Veteran was found to be employable in limited 
settings with little or no contact with the public and very loose 
supervision.  The Veteran was diagnosed as having chronic and 
moderate to severe PTSD, alcohol dependence in remission, and 
depressive disorder secondary to PTSD.  A GAF score of 52 was 
assigned.  The examiner stated that the Veteran's general 
functioning was satisfactory but he will have intermittent work 
impairment due to PTSD symptoms.  

In an August 2007 addendum to that opinion, the examiner stated 
that the Veteran's functioning level shows occupational and 
social impairment with reduced reliability and productivity due 
to his symptoms of ongoing hyperarousal with insomnia; flattened 
affect; panic attacks sometimes more than once a week; difficulty 
with short and long-term memory; some impaired judgment; and 
disturbance of motivation and mood.  The examiner further 
commented that the Veteran's depression clearly worsened 
secondary to his noncompliance with his medication for over 3 
month prior to the last examination, which was 3 months prior to 
this addendum.  

In September 2007, the Veteran was treated after taking 7 Atarax 
tablets and falling asleep on a window ledge with the intention 
of falling to his death.  He was assigned a GAF score of 20.  A 
few days later, the Veteran was admitted for treatment until 
October 2007.  On admission, he was assigned a GAF score of 45 
and on discharge, he was assigned a GAF score of 60.  

In February 2008, the Veteran's care coordinator called him and 
found that he was having problems with depression and anger.  He 
complained of having nightmares often and not socializing with 
people as he normally did.  He felt depressed because he was not 
making money and the state would not send him to vocational 
rehabilitation.  He reported that a visit from his brother helped 
a bit.  He did not have any suicidal ideation at that time.

In a statement dated March 2008, the Veteran complained that he 
found a job, but only worked for 18 days.  He had fought with the 
lead person at the job.  The job depressed him and he was later 
hospitalized for wanting to end his life.  The Veteran attempted 
to enroll in college in a program for Veterans, but found that he 
did not have motivation to continue and the medication was 
dragging him down.  His sleep problems had worsened and he had 
nightmares, trouble with memory, and severe depression.  

In September 2008, the Veteran was treated for increased 
hyperarousal and hypervigilance as he was guarding a family 
member's house from an abusive husband.  He was prescribed 
medication for the increased symptoms.  

In October 2008, the Veteran was afforded a VA examination.  The 
Veteran reported last tried to work two years before in 
telemarketing.  He said he was unable to work there as the 
environment made him nervous and stressed.  He quit that job and 
had not worked since.  He currently watched his granddaughter two 
or three times a week and also would take her to daycare.  The 
longest job that the Veteran held was many years ago as a radio 
announcer that he had for four years until the radio station was 
sold to a different owner.  Around that time, his family fell 
apart and he and his wife divorced.  Over the weekend, the 
Veteran went to group therapy on Friday and stayed home Friday 
night and read magazines and the bible.  On Saturday he went for 
a walk.  Sometimes he would go grocery shopping and cook his own 
meals, but he mostly ate the meals provided by the facility where 
he lived.  He would go to restaurants to celebrate a relative's 
birthday or anniversary.  

Mental status examination revealed constricted affect and some 
moderate impairment in social functioning and moderate to serious 
impairment with employment.  Otherwise, the Veteran was fully 
oriented; cognitive functioning and communication were not 
impaired.  The examiner noted that the Veteran remained somewhat 
isolated and he had increased episodes of nightmares related to 
his PTSD and suffered from a fair amount of depression.  The 
examiner found that the Veteran could work in special settings 
where he had minimal contact with the public and loose 
supervision.  The Veteran was diagnosed as having PTSD, alcohol 
abuse in full remission, and depressive disorder secondary to 
PTSD.  He was assigned a GAF score of 51 for PTSD and 49 for 
depressive disorder.  PTSD symptoms were found to cause reduced 
reliability and productivity and symptoms of depressive disorder 
were found to result in deficiencies in most areas including 
work, school, family relations, judgment, thinking, and mood.  

The Veteran's care coordinator called the Veteran in October 
2008.  The Veteran reported feeling very depressed sometimes, 
having nightmares, and thought about suicide.  He rated his 
depression 5 out of 10.  He reported just returning from helping 
his diabetic brother who was having eye problems and enjoyed the 
trip.  In November 2008, the Veteran was called by his care 
coordinator and reported that he had worked recently at nights at 
the Denver courthouse to pay off some fines, which he thought 
helped his mood improve somewhat.  He rated his depression as 8 
out of 10.  He denied thoughts of suicide at that time.  His lady 
friend was in a halfway house and was sent back to jail.  His 
brother-in-law died recently in Aurora and his sister in Texas 
had a brain tumor and she was having some organ failure.  

In February 2009, the Veteran spoke to his VA care coordinator on 
the phone and explained that he could not sleep after watching a 
program about Veteran's and PTSD.  He began to feel hopeless, 
which is how he felt the last time he went a "little crazy" and 
tried to kill himself.  He was also having problems with finances 
and had to go to Arkansas to bury his sister, which was followed 
by the death of his infant niece in Aurora.  He was encouraged to 
try to live with his sister for a while and to call urgent care 
if he felt the need or was having suicidal ideation.  

In April 2009, the Veteran stated during a personal hearing that 
he was isolated from people and was not close to his children and 
grandchildren as they did not understand him.  He also had a hard 
time working as he had trouble with authority figures and 
strangers.  He also stated that his trouble with nightmares and 
sleep have not improved with treatment.  

In October 2009, the Veteran was admitted for one week for 
treatment for worsening depressive symptoms and suicidal ideation 
with a plan.  The Veteran was distressed due to several factors.  
His brother was injured and hospitalized in Texas following an 
automobile accident and his daughter and granddaughter moved away 
to Atlanta.  The previous year, his sister and brother-in-law 
both passed away.  He was admitted with a GAF score of 20 and 
discharged with a GAF score of 45.  On discharge, the Veteran 
denied having any active or passive thoughts of suicide.  The 
Veteran endorsed symptoms of decreased sleep with early morning 
awakening, decreased interest, increased guilt, decreased energy, 
and poor concentration.  He denied having manic symptoms, but did 
have worsening PTSD symptoms of nightmares, flashbacks, and 
increased feelings of isolation.  He admitted poor medication 
compliance and used marijuana to sleep.  Mental status 
examination on admission revealed that the Veteran's speech, 
orientation, behavior, thought process, and thought content were 
normal, and insight, judgment, and memory were good and intact.  
Affect was flat, which was congruent with his depressed mood.  
The Veteran had suicidal ideation with an active plan.  On 
discharge, mental status examination showed improvement of the 
Veteran's mood, which was good, and affect was constricted with 
improved range.  His judgment was found to be poor and insight 
was fair.  The Veteran did not have any current suicidal or 
homicidal ideation or hallucinations.  It was noted that the 
Veteran was not employable at that time.  The Veteran was 
discharged to the care of his girlfriend and subsequently 
attended counseling sessions for suicide prevention.  

In November 2009, the Veteran was afforded a VA examination.  The 
Veteran stated that he lived alone and had regular contact with a 
sister who was supportive.  He had difficulties establishing any 
relationship with a woman and did not have any ongoing 
relationships with men other than group therapy.  He stated that 
he was relatively stable until the automobile accident with his 
brother in a few months ago and attempted to take computer 
classes, but his mind was too distracted to continue with them.  
He began to read the bible daily and would like to pursue an 
early interest in music by taking a class for future employment 
in that field or as a hobby.  He also spoke of an interest in 
writing a driving manual for teenagers.  He had not been employed 
following his attempt at telemarketing in 2007.  He experienced 
some level of depression most of the time with some dips in 
despondency and suicidal ideation at times.  He used prescribed 
medication to reduce the impact of nightmares and to sleep.  He 
also frequently used marijuana to induce sleep.  Mental status 
examination revealed no evidence of significant anxiety, 
depression, or hypervigilance in the examination room.  The 
Veteran avoided crowds and had nightmares nightly despite new 
medication.  Hypnotic medication helped to induce sleep and he 
was able to sleep about four and a half hours.  He would like to 
work out in a gym, but was not able to afford that.  The Veteran 
would eat one meal a day and snacked on cereal and popcorn.  The 
Veteran was diagnosed as having chronic PTSD, depression 
secondary to PTSD, and alcohol dependency in remission since 
2005.  He was assigned a GAF score of 50 based on PTSD and 44 
based on chronic depression.  The examiner opined that the 
Veteran's PTSD signs and symptoms result in deficiencies in work, 
school, family relations, judgment, thinking, and mood.  The 
Veteran was able to maintain activities of daily living, 
including personal hygiene.  Symptoms of depression were 
continuous and significant.  The Veteran did not have problems 
with drugs or alcohol, inappropriate behavior, thought processes, 
or communication.  Treatment has resulted in some response to 
interpersonal contact.  Social functioning was considerably 
restricted with self-imposed isolation and employment had been 
impaired for several years since the Veteran last worked in 2007.  

As noted earlier, temporary total ratings were assigned for the 
period October 27, 2005 to December 31, 2005, and from September 
24, 2007, to October 31, 2007.  Thus, at issue is entitlement to 
a rating in excess of 30 percent prior to May 8, 2007 
(specifically, from August 24, 2004 to October 26, 2005, and from 
January 1, 2006 to May 8, 2007); in excess of 50 percent from May 
9, 2007 to September 23, 2007, and in excess of 70 percent from 
November 1, 2007, forward.

In light of the foregoing, the Board finds that the evidence does 
not support a rating in excess of 30 percent for PTSD from August 
24, 2004 to October 26, 2005.  The medical evidence of record 
during this time period reveals GAF scores of 60 for PTSD alone 
and 54 for both PTSD and depressive disorder, indicating moderate 
symptoms.  The combined GAF score of 54 was attributed to 
symptoms of poor sleep, irritability, social isolation, 
hopelessness, and helplessness.  See VA examination reports dated 
January 2004 and January 2005.  The Veteran was also reported to 
have nightmares and flashbacks during this time period.  Based on 
the evidence of record, the severity of the overall disability of 
the Veteran's PTSD with depressive disorder does not approximate 
a rating higher than 30 percent from August 24, 2004 to October 
26, 2005.  The Veteran did not show symptoms such as panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Of 
significance, the Veteran reported having friends and a good 
relationship with this family, in addition to having interests in 
working out and reading.  Although he did have suicidal ideation, 
it was described as passive with no plan.  As such, the 
preponderance of the evidence is against a rating higher than 30 
percent prior to October 26, 2005.  38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Codes 9400, 9440.

Based on the evidence above the Board finds that the severity of 
the overall disability approximates a 50 percent rating from 
January 1, 2006 to September 23, 2007.  As previously stated, the 
Veteran had been assigned a 30 percent disability rating from 
January 1, 2006 to May 8, 2007.  The evidence shows, however, 
that the Veteran's disability more closely approximates a 50 
percent disability rating during that time period.  The Veteran 
was discharged from treatment in November 2005 with a GAF score 
of 50 indicating serious symptoms.  In addition, a private 
psychological assessment in February 2007 showed that the Veteran 
struggled with symptoms of nightmares, intrusive memories, 
flashbacks, hypervigilance, exaggerated startle response, social 
isolation, inability to trust others, depression, irritability, 
anger, confusion, and problems with concentration, attention, 
distractibility, and memory.  Such symptoms were predominantly 
consistent throughout the time period beginning January 2006 to 
September 2007.  See May 2007 VA examination.  The Veteran was 
also found to have a great deal of difficulty forming 
relationships needed for employment during the February 2007 
assessment and was found to be employable only under limited 
settings during the May 2007 VA examination.  Therefore, the 
overall evidence showed occupational and social impairment with 
reduced reliability and productivity, warranting a 50 percent 
rating from January 1, 2006 to September 23, 2007.  

Looking at his symptoms as a whole, the Veteran's disability does 
not more nearly approximate the criteria for a 70 percent rating 
from January 1, 2006 to September 23, 2007.  As shown above, the 
medical evidence of record does not show that the Veteran's PTSD 
causes suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, appropriately 
and effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; and inability 
to establish and maintain effective relationships.  In fact, the 
evidence shows that the Veteran was able to live independently 
despite his depression and even cared for his niece, who he 
looked after about three afternoons a week.  In addition, he had 
a good relationship with his family and had a girlfriend during 
this time period.  Although it was noted during the May 2007 VA 
examination that he had thoughts of suicide, he did not attempt 
to hurt himself or others.  Significantly, the Veteran's GAF 
scores during this time were 50 and 52, indicating only moderate 
symptoms.  Accordingly, the preponderance of the evidence is 
against a rating higher than 50 percent from January 1, 2006 to 
September 23, 2007.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 
9411, 9440.

Finally, the Board finds that the evidence supports assignment of 
a 70 percent rating from November 1, 2007, forward.  Although the 
Veteran's condition is severe, he is not totally impaired.  The 
Veteran is somewhat involved with his family, though he is 
withdrawn and does not have too much contact with them, attended 
family functions, and had a girlfriend.  During the October 2008 
VA examination, the Veteran stated that he watched his 
granddaughter two or three times a week and also would take her 
to daycare.  The examiner specifically commented that the Veteran 
could work in special settings where he had minimal contact with 
the public and loose supervision.  PTSD symptoms were found to 
cause reduced reliability and productivity and symptoms of 
depressive disorder were found to result in deficiencies in most 
areas including work, school, family relations, judgment, 
thinking, and mood.  Significantly, the Veteran worked as a 
telemarketer for a short time before quitting and in November 
2008, the Veteran worked nights at the Denver courthouse to pay 
off some fines.  He also attempted to take some classes as well, 
though unsuccessful.  The evidence does show that the Veteran's 
symptoms were worsening over time and that he was admitted in 
October 2009 for thoughts of suicide with a plan.  However, GAF 
scores during that time were between 45 and 60, indicating 
moderate to serious symptoms.  Although following discharge in 
October 2009 the Veteran was found to be unemployable at that 
time, during the November 2009 VA examination, the Veteran's 
employment was characterized as impaired and social functioning 
was restricted with self-imposed isolation.  It was noted that 
his PTSD resulted in deficiencies in work, school, family 
relations, judgment, thinking, and mood and he was able to 
maintain activities of daily living, including personal hygiene.  
The Board observes that the Veteran's PTSD with depressive 
disorder has been more serious since November 2007; however, the 
evidence does not show that his symptoms met the criteria for a 
total evaluation for PTSD.  There was no evidence that he had 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting himself or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation or own name.  Accordingly, the 
preponderance of the evidence is against a rating higher than 70 
percent for the Veteran's PTSD.  38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Codes 9411, 9440.  

The Veteran's lay statements as to the frequency and severity of 
his symptoms have been considered.  However, the Board attaches 
greater probative weight to the clinical findings of skilled, 
unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).  

In sum, the preponderance of the evidence supports a 30 percent 
disability rating from August 24, 2004 to October 26, 2005; a 50 
percent disability rating from January 1, 2006 to September 23, 
2007; and a 70 percent rating from November 1, 2007, forward, for 
the Veteran's service-connected PTSD with depressive disorder.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  

Extraschedular considerations

As to whether the record raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board 
finds that the rating criteria considered in this case reasonably 
describe the Veteran's disability level and symptomatology.  The 
Veteran's disability is manifested by impairment in social and 
occupational functioning; impairment specifically contemplated by 
the rating criteria.  Therefore, the Veteran's disability picture 
is contemplated by the rating schedule, the assigned schedular 
evaluation for the service-connected PTSD with depressive 
disorder is adequate and referral is not required.  Thun v. 
Peake, 22 Vet. App. 111 (2008).  

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Substantially compliant notice was sent in December 2004, March 
2005 and April 2007 letters and the claim was readjudicated in 
December 2007 and November 2008 supplemental statements of the 
case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

From August 24, 2004 to October 26, 2005, entitlement to a 
disability rating in excess of 30 percent for service-connected 
PTSD with depressive disorder is denied.

From January 1, 2006 to September 23, 2007, entitlement to a 
rating of 50 percent, and not higher, for service-connected PTSD 
with depressive disorder is granted, subject to statutory and 
regulatory provisions governing the payment of monetary benefits.

From November 1, 2007, forward, entitlement to a disability 
rating in excess of 70 percent for service-connected PTSD with 
depressive disorder is denied.


REMAND

TDIU is an element of all appeals of an initial or increased 
rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is 
granted where a veteran's service connected disabilities are 
rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. § 
4.16.

Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) that an informal claim "identify the benefit sought" 
has been satisfied and VA must consider whether the veteran is 
entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).  In this case the Veteran has satisfied each of these 
requirements.  

In an October 2008 VA examination, the examiner opined that the 
Veteran was able to work in special settings with minimal contact 
with the public and loose supervision.  VA medical treatment 
records show that on discharge in October 2009 from inpatient 
treatment for PTSD, the Veteran was found to be unemployable at 
that time.  In a November 2009 VA examination for PTSD, the 
examiner stated that the Veteran's employment was restricted for 
several years.  Although the record shows that the Veteran had 
difficulty maintaining employment, it is not completely clear how 
the Veteran's service-connected PTSD affects his employability.  

In the case of a claim for TDIU, the duty to assist requires that 
VA obtain an examination which includes an opinion on what effect 
the appellant's service-connected disability has on his ability 
to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  On 
remand, the Veteran should be afforded a VA examination to obtain 
a medical opinion in order to determine the effect of the 
Veteran's service-connected PTSD with depressive disorder on his 
ability to work.  Such an opinion is necessary for a 
determination on the merits of the claim.  See 38 C.F.R. § 3.159 
(c)(4); 38 U.S.C.A. § 5103A(d).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA medical examination to determine the 
severity of disability caused by his 
service-connected PTSD with depressive 
disorder to determine whether the Veteran's 
service-connected disabilities render him 
unable to secure and follow a substantially 
gainful occupation.  The claims file must 
be made available to the examiner for 
review prior to the examination.  All 
necessary tests should be conducted and the 
examiner(s) should review the results of 
any testing prior to completion of the 
report.

The examiner should specifically state 
whether the Veteran's service-connected 
disabilities, without regard to the 
Veteran's age or the impact of any 
nonservice-connected disabilities, render 
him unable to secure or follow a 
substantially gainful occupation.

Complete rationale for any opinion should 
be provided.  

2.  Then, readjudicate the Veteran's claim 
on appeal with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained.  If the decision with respect to 
the claim remains adverse to the appellant, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


